DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Claims 45, 48-52 and 66-77 are pending in the instant application; claims 53 and 57-65 are cancelled; claims are 66-77 are newly presented; claims 45, 48-52 and 66-77 are the allowable subject matter of the Office Action below.

Examination Considerations
Applicant's Amendments filed September 24, 2020 have been received and entered into the present application. Claims 45, 48-52 and 66-77 are pending and are herein examined on the merits.
Applicant's Reply, filed September 24, 2020 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.
	

Claim Rejections - 35 USC § 103 – Withdrawn
Claims 53, 57 and 59-65 rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 6,812,220; previously cited) and Cals-Grierson et al. (US 2003/0165444 A1; previously cited) is withdrawn.

Applicant has cancelled claims thus rendering the rejection moot. Subsequent to cancellation, the rejection is withdrawn.

Claims 53, 57 and 58 rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 6,812,220; previously cited) and Cals-Grierson et al. (US 2003/0165444 A1; previously cited) as applied to claims 53 and 57, in view of Pelliccia et al. (EP 1138323 A2) is withdrawn.

Applicant has cancelled claims thus rendering the rejection moot. Subsequent to cancellation, the rejection is withdrawn.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed method for treating a skin manifestation of excessive angiogenesis and fibrogenesis occurring with Tuberous Sclerosis Complex, rosacea, or scleroderma comprising administering an effective amount of at least one fucoidan and an effective amount of at least one compound of formula A or B.  Applicants have demonstrated a novel method in their disclosure as originally filed.  Applicants' disclosure includes embodiments of treatment of patients with rosacea type I and II using the composition that comprises fucoidan, lipochroman and resveratrol (see specification, p.22, Example 7). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Allowable Subject Matter
Claims 45, 48-52 and 66-77 are allowed.

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629